Citation Nr: 0327538	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-12 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for post-traumatic 
stress disorder (PTSD), and if so whether the reopened claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for psychiatric 
disability other than PTSD, and if so whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 24, 1970, to 
March 26, 1970.  He also served on active duty for training 
from April to August 1970.  

The issues before the Board of Veterans' Appeals (Board) are 
on appeal from a December 2001 rating decision by the Newark, 
New Jersey RO.  The Board notes that the RO inappropriately 
addressed the veteran's claim for service connection for 
psychiatric disability other than PTSD on a de novo basis, 
when it should have adjudicated whether new and material 
evidence had been presented to reopen this claim.  Although 
the RO failed to inform the veteran that new and material 
evidence is required to reopen this claim, there is no 
prejudice to the veteran in view of the Board's determination 
herein that reopening of the claim is in order.  

FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Service connection for psychiatric disability other than 
PTSD was denied in an unappealed rating decision of February 
1986; the subsequently received evidence includes evidence 
that is neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  Service connection for PTSD was denied in an unappealed 
Board decision of June 2002; the subsequently received 
evidence includes evidence that is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 
 





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for psychiatric 
disability other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA are applicable to the present appeal.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claims to reopen.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

PTSD

By Board decision in June 1992, service connection for PTSD 
was denied.  The evidence of record at the time of the Board 
decision included medical evidence that the veteran suffered 
from PTSD.  However, the stressor on which the diagnosis was 
based could not be verified.  That alleged stressor was the 
deaths of several of the veteran's friends, which allegedly 
occurred during a training accident in Fort Polk, Louisiana, 
in 1970.  Because the evidence obtained by the RO in its 
attempt to verify this stressor showed that no such training 
accident had occurred, the Board denied service connection 
based on the fact that the stressor was unverifiable.

The subsequently received evidence includes evidence of a new 
stressor.  The veteran now claims that he suffered multiple 
beatings in 1970, while in Fort Polk, Louisiana.  
Specifically, in a letter received by the RO in February 
2000, the veteran stated that he was jumped and beaten on at 
least six occasions while assigned to Fort Polk, Louisiana in 
1970.  This is new evidence.

Also added to the record is the report of a February 2001 VA 
psychiatric examination, which shows that the veteran was 
found to have PTSD due to service stressors, including being 
beaten by other soldiers at least three times at Fort Polk, 
Louisiana, because he was Jewish.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, since this report is competent evidence of 
the presence of PTSD due to stressors not previously 
considered, it is so significant that it must be considered 
to fairly consider the merits of the claim.  Accordingly, it 
is new and material and reopening of the claim is in order.

Psychiatric disability other than PTSD

By rating decision in February 1986, the veteran's claim for 
service connection for psychiatric disability was denied on 
the basis that the disability was not incurred in or 
aggravated by service.  The evidence of record at the time of 
the denial included post-service private medical evidence 
showing that the veteran was undergoing treatment for severe 
anxiety, as well as service medical records showing that the 
veteran received psychiatric treatment during his reserve 
service.  

The subsequently received evidence includes two letters, both 
dated in July 2001, from two of the veteran's brothers, which 
state that the veteran's mood and behavior dramatically 
changed after service.  The veteran's brothers are competent 
to attest to changes that they observed in the veteran's mood 
and behavior from the time before he entered service to the 
time after he was discharged.  This evidence of a change in 
the veteran's mood during service is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly consider the 
merits of the veteran's claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  





ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for PTSD is granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for psychiatric disability other than PTSD 
is granted.


REMAND

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's reopened claims.  
It is not clear to the Board that all available, pertinent 
medical evidence is contained in the record.  For example, 
the Board notes that in response to a May 2002 letter from 
the RO requesting the veteran's permission to obtain medical 
treatment records, the veteran informed the RO (in two VA 
forms 21-4142) that he received psychiatric treatment at the 
following times and facilities:  1990, Lenox Hill Hospital in 
New York, New York; 1992, Little Hill Alina Lodge in 
Blairstown, New Jersey; and 1989-1992, Monmouth Medical 
Center in Long Branch, New Jersey.  There is no evidence in 
the record indicating that the RO undertook any development 
action based upon this information.

In addition, the record contains a February 1972 letter from 
the Department of the Army stating that the veteran was 
discharged from the army reserves in November 1971 for 
unsuitability.  The record also contains a February 1984 
letter from the Department of the Army (received by the RO in 
January 2002) stating that the veteran's November 1971 
discharge from the reserves had been changed to honorable.  
The record reflects that the RO thereafter undertook 
development to obtain evidence pertaining to the 
circumstances of the veteran's discharge from service in 
August 1970.  There is no evidence that the RO undertook 
development to obtain the records associated with 1984 
determination changing the character of the veteran's 
discharge from the reserves to honorable.  

The Board also notes that the RO has not undertaken any 
development regarding the veteran's newly alleged stressor 
(that he was beaten up several times in Fort Polk, Louisiana, 
in 1970).  In order to comply with the VCAA and implementing 
regulations, the RO should attempt to confirm this new 
information.

The Board also notes that in April 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
veteran that if the evidence and information requested in the 
letter were not received by June 3, 2001, the RO would decide 
the claim based on the evidence of record and the records 
pertaining to any VA examinations or medical opinions 
obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Finally, although it appears that the veteran has been 
represented by The American Legion since July 1989, the file 
does not contain a VA Form 21-22 for The American Legion, or 
any other veterans service organization.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should provide the appellant 
with the proper form for him to designate 
representation.

2.  The RO should also send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  In 
particular, the RO should request that 
the veteran provide as many details as 
possible concerning all alleged service 
stressors.  The RO should inform the 
veteran that any evidence and information 
submitted in response to the letter must 
be received by the RO within one year of 
the date of the RO's letter and that the 
veteran should inform the RO if he 
desires to waive the one-year period for 
response.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence. 

4.  The RO should also undertake all 
necessary development to obtain all 
outstanding records pertaining to the 
Army Discharge Review Board's 
recommendation that the veteran's 
discharge from the army reserves in 
November 1971 be upgraded to honorable.

5.  The RO should also undertake all 
necessary development to verify the 
veteran's new alleged stressor.
 
6.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include making arrangements for the 
veteran to be afforded a VA examination 
by a psychiatrist or psychologist to 
determine the etiology of any currently 
present acquired psychiatric disorders.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should identify all 
objective indications of psychiatric 
disability.  A diagnosis of PTSD should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include the specific 
stressor(s), should be identified.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  
The examination and the report thereof 
should be in accordance with DSM-IV.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to each currently 
present acquired psychiatric disorder, 
other than PTSD, as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

7.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability, 
including PTSD, on a de novo basis.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to reply  Thereafter the case 
should be returned to the Board for 
further consideration if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



